DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit configured to acquire”, “determination unit configured to determine”, and “generation unit configured to cause”, in claims 1-2, 4-7 and “first acquisition unit configured to acquire”, “second acquisition unit configured to acquire”, “determination unit configured to determine”, and “generation unit configured to cause”, in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2019/0037111 to Ezoe.

Regarding claim 1. Ezoe discloses an image forming apparatus (Fig. 1, printing system 1) comprising: 
an acquisition unit configured to acquire a sample color contained in a sample image (Fig. 1C, colorimeter 204, “a target color acquiring process for acquiring the target color by causing the colorimeter in the printing device to perform colorimetry of a color of an object in which the target color is expressed”, paragraph 7); 
a determination unit configured to determine whether the acquired sample color is outside a color reproduction range of the image forming apparatus (Fig. 2, gamut range evaluator 232, “The gamut range evaluator 232 determines whether or not the converted CMYK values identify a color in the gamut range of the second printer 50. In other words, the gamut range evaluator 232 determines whether or not the converted CMYK values are a color the second printer 50 can output”, paragraph 78); and 
a generation unit configured to cause a printing unit to print a plurality of colors close to the sample color (“The user interface controller 233 presents a user interface on the display device 122. The user interface controller 233 displays a color chart configuration screen 250 corresponding to the decision input from the gamut range evaluator 232 on the display device 122”, paragraph 80, “A color chart is a chart with multiple rows of color patches, which are color samples. The user specifies the specified color, and selects, from the color patches formed in the color chart printed by the second printer 50, the color patch that matches or is closest to the color the first printer 30 printed as the specified color in the printout”, paragraph 81) and 
generate a color conversion table based on a user-selected color among the plurality of printed colors in a case where the determination unit determines that the acquired sample color is outside the color reproduction range of the image forming apparatus (“The color profile adjuster 230 then adjusts the second color profile 137 based on the selected color patch, and matches the color printed by the second printer 50 to the color printed by the first printer 30”, paragraph 82), 
whereas in a case where the determination unit determines that the acquired sample color is not outside the color reproduction range of the image forming apparatus, the generation unit generates a color conversion table without causing the printing unit to print the plurality of colors close to the sample color (Fig. 3, “FIG. 3 shows an example of a color chart configuration screen 250 displayed on the display device 122 when all of the specified colors are in the gamut range of the second printer 50.” paragraph 83, this is the display that drives the printout of the chart/ plurality of colors, “The compensator 236 then evaluates the patch selected based on the input operating signal. The compensator 236 then corrects the values registered in the second color profile 137 based on the color information of the evaluated patch (for example, color value, CMYK values, RGB values), and the CMYK values of the specified color”, paragraph 113).Regarding claim 2. Ezoe discloses wherein the sample color is a color of a designated position in a sample image acquired by scanning a sample, and wherein an adjustment target color is a color of a designated position in a printing target image (Fig. 6, “when the specified color is a color outside the gamut range, a color chart containing patches of approximate colors that are close to the specified color and on the gamut surface can be produced. A color close the specified color can therefore be selected when the specified color is a color outside the gamut range”, paragraph 9, “The patch data generator 234 selects, referenced to the specified color, other colors changing the color information of the specified color by the number of steps set by the number of steps 255. For example, if the number of steps is 1, and a color chart is generated with lightness on the Y-axis and hue on the X-axis, the patch data generator 234 selects colors changing at least one of the lightness and hue values by 1 in each adjacent patch. The patch data generator 234 then outputs the color information for the other selected colors and the specified color as patch data to the color chart data generator 235”, paragraph 101).Regarding claim 3. Ezoe discloses an image forming apparatus comprising: 
a first acquisition unit configured to acquire a sample color contained in a sample image (Fig. 1C, colorimeter 204); 
(Fig. 1C, colorimeter 204, “a target color acquiring process for acquiring the target color by causing the colorimeter in the printing device to perform colorimetry of a color of an object in which the target color is expressed”, paragraph 7); 
a determination unit configured to determine whether the acquired sample color is outside a color reproduction range of the image forming apparatus (Fig. 2, gamut range evaluator 232, “The gamut range evaluator 232 determines whether or not the converted CMYK values identify a color in the gamut range of the second printer 50. In other words, the gamut range evaluator 232 determines whether or not the converted CMYK values are a color the second printer 50 can output”, paragraph 78); and 
a generation unit configured to cause a printing unit to print a plurality of colors close to the sample color (“The user interface controller 233 presents a user interface on the display device 122. The user interface controller 233 displays a color chart configuration screen 250 corresponding to the decision input from the gamut range evaluator 232 on the display device 122”, paragraph 80, “A color chart is a chart with multiple rows of color patches, which are color samples. The user specifies the specified color, and selects, from the color patches formed in the color chart printed by the second printer 50, the color patch that matches or is closest to the color the first printer 30 printed as the specified color in the printout”, paragraph 81) and 
(“The color profile adjuster 230 then adjusts the second color profile 137 based on the selected color patch, and matches the color printed by the second printer 50 to the color printed by the first printer 30”, paragraph 82), 
whereas in a case Where the determination unit determines that the acquired sample color is not outside the color reproduction range of the image forming apparatus, the generation unit generates a color conversion table based on the acquired sample color and the adjustment target color without causing the printing unit to print the plurality of colors close to the sample color (Fig. 3, “FIG. 3 shows an example of a color chart configuration screen 250 displayed on the display device 122 when all of the specified colors are in the gamut range of the second printer 50.” paragraph 83, this is the display that drives the printout of the chart/ plurality of colors, “The compensator 236 then evaluates the patch selected based on the input operating signal. The compensator 236 then corrects the values registered in the second color profile 137 based on the color information of the evaluated patch (for example, color value, CMYK values, RGB values), and the CMYK values of the specified color”, paragraph 113).Regarding claim 4. Ezoe discloses an image forming apparatus comprising: 
(Fig. 1C, colorimeter 204, “a target color acquiring process for acquiring the target color by causing the colorimeter in the printing device to perform colorimetry of a color of an object in which the target color is expressed”, paragraph 7); 
a determination unit configured to determine whether the acquired sample color is outside a predetermined color range (Fig. 2, gamut range evaluator 232, “The gamut range evaluator 232 determines whether or not the converted CMYK values identify a color in the gamut range of the second printer 50. In other words, the gamut range evaluator 232 determines whether or not the converted CMYK values are a color the second printer 50 can output”, paragraph 78); and 
a generation unit configured to cause a printing unit to print a plurality of colors close to the sample color (“The user interface controller 233 presents a user interface on the display device 122. The user interface controller 233 displays a color chart configuration screen 250 corresponding to the decision input from the gamut range evaluator 232 on the display device 122”, paragraph 80, “A color chart is a chart with multiple rows of color patches, which are color samples. The user specifies the specified color, and selects, from the color patches formed in the color chart printed by the second printer 50, the color patch that matches or is closest to the color the first printer 30 printed as the specified color in the printout”, paragraph 81) and 
generate a color conversion table based on a user-selected color among the plurality of printed colors in a case where the determination unit determines that the (“The color profile adjuster 230 then adjusts the second color profile 137 based on the selected color patch, and matches the color printed by the second printer 50 to the color printed by the first printer 30”, paragraph 82), 
whereas in a case where the determination unit determines that the acquired sample color is not outside the predetermined color range, the generation unit generates a color conversion table without causing the printing unit to print the plurality of colors close to the sample color (Fig. 3, “FIG. 3 shows an example of a color chart configuration screen 250 displayed on the display device 122 when all of the specified colors are in the gamut range of the second printer 50.” paragraph 83, this is the display that drives the printout of the chart/ plurality of colors, “The compensator 236 then evaluates the patch selected based on the input operating signal. The compensator 236 then corrects the values registered in the second color profile 137 based on the color information of the evaluated patch (for example, color value, CMYK values, RGB values), and the CMYK values of the specified color”, paragraph 113).Regarding claim 5. Ezoe discloses wherein the predetermined color range is a color range defined by a color reproduction range of the image forming apparatus (“A client device 100 determines by a gamut range evaluator 232 whether or not a specified color is a color in the gamut range, which is the range of colors a second printer 50 can reproduce; causes a color chart data generator 235 to generate image data for producing a color chart referenced to the specified color when the specified color is a color in the gamut range”, Abstract).Regarding claim 6. Ezoe discloses wherein the predetermined color range is a color range that includes the color reproduction range of the image forming apparatus and is wider than the color reproduction range (“A client device 100 determines by a gamut range evaluator 232 whether or not a specified color is a color in the gamut range, which is the range of colors a second printer 50 can reproduce; causes a color chart data generator 235 to generate image data for producing a color chart referenced to the specified color when the specified color is a color in the gamut range; and causes the generator to select a color on the gamut surface based on the specified color when the specified color is a color outside the gamut range, and generate the image data to create the color chart referenced to the selected color”, Abstract, a color outside the printer gamut range clearly indicates for one of ordinary skill in the art that the predetermined color range is wider than the color reproduction range).Regarding claim 7. Ezoe discloses wherein, in a case where the determination unit determines that the determination result is outside a range, the determination unit notifies a user that the determination result is outside the range and prompts the user to select whether to print a plurality of candidate colors (Fig. 7, S7-S8, “If the color profile adjuster 230 determines all of the specified colors are colors outside the gamut range of the second printer 50 (step S7: YES), it displays the color chart configuration screen 260 used when all of the specified colors are outside the gamut range on the display device 122 (step S8)”, paragraph 129, Fig. 4, screen 260).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2020/0267285 to Hioki discloses the reproduction of a target color is appropriately performed with high accuracy. A printing system 10 includes a printing device 12 and a host PC 14 that is a control device. The printing device 12 includes a plurality of inkjet heads 202y to 202k and a colorimeter 204. The host PC 14 is capable of performing a color matching process for matching a color printed by the inkjet heads 202y to 202k with a target color, and performs, in the color matching process, a target color acquiring process for acquiring the target color using the colorimeter 204, an initial value setting process for setting an initial value of a color setting value, and a target color corresponding value determination process for selecting a patch having a color close to a target color from among a plurality of patches by causing the inkjet heads 202y to 202k to print the patches.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672